Title: From George Washington to Jeremiah Powell and the Massachusetts Council, 3 November 1779
From: Washington, George
To: Powell, Jeremiah,Massachusetts Council


        
          Gentlemen
          Head Quarters West point 3d Novemr 1779
        
        I have been honored with your favs. of the 12th and 16th ulto in answer to mine of the 4th and 7th You have my warmest thanks for your ready attention to the several requisitions contained in them. I am particularly obliged by the loan of 100 Barrels of Gun powder, which I would not wish to be removed from Boston, untill we are under a certainty of operating. I have heard nothing from the Southward since the 2d ulto to which time, the prints will inform you of the operations of the allied Arms. I flatter myself that, from the favorable prospects them, we shall soon receive intelligence of compleat success. I have the honor to be with the greatest Respect Gentn Your most obt Servt
        
          Go: Washington
        
      